AGREEMENT

This Agreement (this “Agreement”) is made as of September 30, 2002, by and
between EOS International, Inc., a Delaware corporation (formerly dreamlife,
inc.) (“EOS”) and DL Holdings I, L.L.C. a Delaware limited liability company
(“DL”).


RECITALS

     A. Reference is made to the Secured $3,500,000 Bridge Loan Promissory Note
dated as of December 14, 2001, as amended, issued by EOS to DL (the “Note”) and
the Secured $3,000,000 Bridge Loan Promissory Note dated as of December 14,
2001, as amended, issued by EOS to Weichert Enterprises, LLC (the “Weichert
Note”).

     B. Reference is made to the Warrant to purchase common stock of EOS dated
as of December 14, 2001, as amended, issued by EOS to DL (the “Warrant”).

     C. EOS and DL desire to further amend the Note and the Warrant on the terms
set forth herein.

     EOS and DL hereby agree as follows:


1. The Note Amendments.


     Extension of Maturity Date. The reference to “September 30, 2002” in the
definition of “Maturity Date” set forth in Section 1 of the Note, as amended, is
hereby deleted and in its place inserted “October 31, 2002.”

     Reference to Warrant. The reference to “October 1, 2002” in Section 2(b) of
the Note, as amended, is hereby deleted and in its place inserted “November 1,
2002.”


2. The Warrant Amendments.


     Amendments Relating to Section 5. If the Note and the Weichert Note are
repaid in full on or prior to October 31, 2002, then Section 5.2 of the Warrant
is deleted in its entirety and in its place inserted “[intentionally omitted]”
and the reference to Section 5.2 in Section 5.4 is deleted without any further
action by the parties hereto in each case effective April 15, 2002.
Notwithstanding Section 5.2, no adjustment provided for therein shall be made
during the period of April 15, 2002 through and including October 31, 2002 but
if the Note and the Weichert Note are not paid in full on or before October 31,
2002, then any adjustment which would have been made pursuant to Section 5.2 but
for this sentence shall thereupon be made effective November 1, 2002.

     Deletion of Definitions. If the Note and the Weichert Note are repaid in
full on or prior to October 31, 2002, then Section 9 of the Warrant is amended
by deleting therefrom the following definitions: “Fair Market Value,” “Issue
Date,” “New Issuance,” “New Issue Price” and “Relevant Date” in each case
effective April 15, 2002.

     Amendment of Exercise Period. The definition of “Exercise Period” set forth
in Section 9 of the Warrant is hereby amended to mean the period from November
1, 2002 to November 1, 2007.

--------------------------------------------------------------------------------

     Amendment of Introductory Paragraph. The introductory paragraph of the
Warrant is amended by adding after the words “$2.95 per share”, the following
words “, provided however, that if the Company sells any Common Stock for its
own account during the period from April 15, 2002 through and including October
31, 2002 for cash in a private placement or public offering (a “Qualifying
Sale”), then the exercise price per share shall be the weighted average cash
price paid for each share of Common Stock (without reduction for any fees or
expenses including placement agent fees and expenses and/or underwriters’
discounts or commissions and without allocation of any cash consideration
received by the Company in such a transaction to any warrants or options to
purchase Common Stock or any registration rights granted by the Company in any
Qualifying Sale) (except in no event will sales under written agreements by the
Company to sell the Common Stock existing on April 15, 2002 be a Qualifying
Sale).”


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.


DL HOLDINGS I, L.L.C.


By:        DAN STERN
——————————————
Name:    Dan Stern
Title:      Managing Member EOS INTERNATIONAL, INC.


By:        PETER A. LUND
——————————————
Name:    Peter A. Lund
Title:      Chairman
